

117 SRES 357 ATS: Honoring Missourians who made the ultimate sacrifice in Afghanistan.
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 357IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Hawley (for himself and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Armed ServicesSeptember 22, 2021Committee discharged; considered and agreed toRESOLUTIONHonoring Missourians who made the ultimate sacrifice in Afghanistan.Whereas Marine Corps Lance Corporal Jared Schmitz of Wentzville, Missouri, was a dear and loving son, brother, and friend, who sought constantly to lift those around him and care for others in need;Whereas Lance Corporal Schmitz was a devoted patriot who knew that he wanted to serve in the Marine Corps by his sophomore year of high school and trained relentlessly on his own initiative so that he might one day wear the Eagle, Globe, and Anchor;Whereas Lance Corporal Schmitz enlisted in the Marine Corps before his 18th birthday and went on to serve with gallantry as a Marine Corps infantryman, upholding the standards and traditions of all the brave service members from the State of Missouri who came before him;Whereas Lance Corporal Schmitz went to Kabul, Afghanistan, in August 2021 and, despite the risks, demonstrated heroic commitment to supporting the evacuation of citizens of the United States, allies of the United States, partners of the United States, and innocent civilians;Whereas, on August 26, 2021, at just 20 years of age, while serving alongside his fellow citizens to provide safe passage to those in need, Lance Corporal Schmitz made the ultimate sacrifice at the international airport in Kabul, giving his life so that others might live; andWhereas Lance Corporal Schmitz was the last of the 56 Missourians who made the ultimate sacrifice as part of Operation Enduring Freedom and Operation Freedom’s Sentinel and whose names shall not be forgotten, including—(1)Christopher Michael Allgaier;(2)Michael Chad Bailey;(3)Michael Joe Beckerman;(4)Brian Jay Bradbury;(5)Paul Douglas Carron;(6)Jacob Russell Carver;(7)Joseph Brian Cemper;(8)Robert Keith Charlton;(9)Richard Michael Crane;(10)Robert Wayne Crow, Jr.;(11)Justin Eric Culbreth;(12)Robert Gene Davis;(13)Edward Fred Dixon III;(14)Jason David Fingar;(15)James Matthew Finley;(16)Zachary Michael Fisher;(17)Jacob Rudeloff Fleischer;(18)Blake Wade Hall;(19)Nicholas Joel Hand;(20)James Warren Harrison, Jr.;(21)Jonathon Michael Dean Hostetter;(22)James Roger Ide V;(23)Issac Brandon Jackson;(24)Christopher M. Katzenberger;(25)Jeremy Andrew Katzenberger;(26)William Jo Kerwood;(27)Daniel Leon Kisling, Jr.;(28)Denis Deleon Kisseloff;(29)Donald Matthew Marler;(30)Matthew David Mason;(31)Richard Lewis McNulty III;(32)Bradley Louis Melton;(33)James Douglas Mowris;(34)Michael Robert Patton;(35)Joseph Michael Peters;(36)Robert Wayne Pharris;(37)Ricky Linn Richardson, Jr.;(38)Charles Montague Sadell;(39)Charles Ray Sanders, Jr.;(40)Ronald Wayne Sawyer;(41)Patrick Wayne Schimmel;(42)Jared Marcus Schmitz;(43)Roslyn Littman Schulte;(44)Billy Joe Siercks;(45)Adam Olin Smith;(46)Tyler James Smith;(47)Christopher Glenn Stark;(48)Sean Patrick Sullivan;(49)Philip James Svitak;(50)Phillip David Vinnedge;(51)Matthew Herbert Walker;(52)Jeffrey Lee White, Jr.;(53)Matthew Willard Wilson;(54)Vincent Cortez Winston, Jr.;(55)Sterling William Wyatt; and(56)Gunnar William Zwilling: Now, therefore, be itThat it is the sense of the Senate that—(1)Marine Corps Lance Corporal Jared Schmitz and his fellow Missourians who made the ultimate sacrifice during the war in Afghanistan represent the very best of the State of Missouri and the United States; and(2)the United States honors those brave service members and their families and shall never forget the services they rendered and sacrifices they made in the defense of their grateful Nation.